Citation Nr: 0803467	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  95-26 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected chondromalacia of the patella, 
right knee.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected chondromalacia of the patella, 
left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from July 1970 to January 
1972, and from March 1979 to August 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1995 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, granted service connection for 
right and left knee chondromalacia of the patella and 
assigned separate 10 percent disability evaluations, 
effective September 1994.

In November 2007, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO.  A transcript is associated with the claims file.  

In the February 1995 rating decision, the RO also denied 
service connection for chronic pathology causing vertigo, and 
granted service connection for the following disabilities: 
chronic low back pain with degenerative disc disease and 
sacroiliac dysfunction, rated as 20 percent disabling; 
residuals of a left shoulder injury, rated at 10 percent; and 
chronic sinusitis and bilateral hearing loss, each rated at 
zero percent (noncompensable).  The veteran submitted a 
timely notice of disagreement and substantive appeal as to 
all of the issues mentioned above, including his service-
connected knee disabilities.  

In an October 2006 rating decision, the RO granted service 
connection for vertigo with nausea and assigned a 10 percent 
disability evaluation from September 1994.  Therefore, that 
issue is no longer on appeal.  At his November 2007 Travel 
Board hearing, the veteran submitted a written statement 
indicating that he wished to withdraw his appeal as to the 
issues of increased evaluations for chronic low back pain, 
residuals of a left shoulder injury, chronic sinusitis, and 
bilateral hearing loss.  See 38 C.F.R. §§ 20.202, 20.204(b) 
(2007).  Therefore, those issues are not currently before the 
Board for appellate consideration.  


FINDINGS OF FACT

1.  The competent and probative evidence of record shows that 
the veteran's service-connected right knee chondromalacia of 
the patella is characterized by pain, no more than slight 
instability, extension to five degrees, and flexion to 45 
degrees.  Additional functional impairment due to flare-ups 
of pain, incoordination, fatigability, or weakness is not 
demonstrated to any significant degree.

2.  With consideration of the doctrine of resolving 
reasonable doubt in favor of the veteran, the competent and 
probative evidence of record on and after the date of the May 
2005 VA examination shows that his service-connected left 
knee disability is characterized by severe instability 
manifested by pain, giving way, crepitus, and swelling and 
requires the use of a brace; moreover, the veteran is able to 
demonstrate extension to five degrees and flexion to 45 
degrees.  Additional functional impairment due to flare-ups 
of pain, incoordination, fatigability, or weakness is not 
demonstrated to any significant degree.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected right knee chondromalacia of 
the patella are not met.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71(a), Diagnostic 
Code 5010-5257 (2007).  

2.  Giving the benefit of the doubt to the veteran, the 
schedular criteria for a 30 percent evaluation, but no 
higher, for left knee chondromalacia of the patella have been 
met, from May 5, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5010-5257 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In the present case, the unfavorable RO decision that is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the section 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content-complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

In October 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his 
claims and its duty to assist him in substantiating his 
claims under the VCAA.  The October 2004 letter informed the 
veteran that VA would assist him in obtaining records in the 
custody of a Federal department or agency, including VA, the 
service department, and the Social Security Administration.  
He was advised that it was his responsibility to send medical 
records showing his service-connected disabilities had 
increased in severity, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also advised that the RO was attempting to 
rebuild his VA claims file and requested he submit copies of 
all VA correspondence, service medical records, and post-
service medical treatment records in his possession.  This 
effectively informed him that he should provide any evidence 
in his possession that pertains to his claim.  

The Board finds that the content of the October 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
an October 2006 SSOC provided him with an additional 60 days 
to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Finally, the Board notes the RO sent the veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006)..  Thus, the Board concludes that 
all required notice has been given to the veteran.  

The Board also finds that VA has satisfied its duty to assist 
the veteran in the development of the claim.  The RO has 
obtained VA outpatient treatment records and the veteran was 
afforded VA examinations in November 1994, November 2004, and 
May 2005.  The veteran submitted treatment records dated from 
January 1996 to October 2007, and was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  In addition, it appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.
II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  

Service connection for right and left knee chondromalacia of 
the patella was established in February 1995, and the RO 
assigned separate 10 percent evaluations under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5010-5257, effective September 
1994.  At that time, the RO considered service medical 
records which showed the veteran was diagnosed with bilateral 
chondromalacia of the patella during service.  The RO also 
considered a November 1994 VA examination report which showed 
the veteran had subjective complaints of joint stiffness, 
objective evidence of moderate tenderness of the patellae, 
and normal range of motion in both knees.  

The veteran asserts that his service-connected knee 
disabilities warrant disability evaluations higher than 10 
percent.  As noted, his knees are rated under DC 5010-5257.  
It appears the RO granted the initial 10 percent rating 
pursuant to DC 5010 based upon evidence showing limited 
and/or painful motion, although there is no
X-ray evidence of record which confirms that the veteran has 
arthritis.  See February 1995 rating decision.  

The Board notes the veteran's claims file was misplaced after 
the initial grant of service connection in February 1995, and 
the current claims file was rebuilt based upon evidence 
submitted by the veteran and compiled by the RO.  In this 
regard, the Board notes the veteran's service medical records 
and November 1994 VA examination report are not included in 
the claims file, and there may be evidence not included in 
the record which was used to grant service connection in 
February 1995.  Nonetheless, the Board will proceed to 
evaluate the veteran's claim taking into consideration the 
benefit-of-the-doubt doctrine and using the evidence included 
in the record, including the findings of the November 1994 VA 
examination as reported in the February 1995 rating decision.  
The Board will evaluate the veteran's service-connected knee 
disabilities under DCs 5010, 5257, and all other potentially 
applicable diagnostic codes to determine whether a higher 
disability evaluation is warranted.  

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis.  Under DC 5003, degenerative arthritis 
substantiated by x-rays will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Range of motion of the leg is evaluated under DCs 5260 and 
5261.  Under DC 5260, a 10 percent rating is warranted for 
flexion limited to 45 degrees, a 20 percent rating is 
warranted for flexion limited to 30 degrees, and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  Under 
DC 5261, a 10 percent rating is warranted for extension 
limited to 10 degrees, a 20 percent rating is warranted for 
extension limited to 15 degrees, a 30 percent rating is 
warranted for extension limited to 20 degrees, a 40 percent 
rating is warranted for extension limited to 30 degrees, and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Plate II, indicates that normal 
flexion of the knee is 140 degrees and normal extension of 
the knee is zero degrees.  

In evaluating this claim under DCs 5010/5260/5261, the Board 
notes that, at the May 2005 VA examination, the veteran 
demonstrated flexion to 70 degrees and extension to zero 
degrees in the right knee, and flexion to 80 degrees and 
extension to zero degrees in the left knee.  He complained of 
pain while demonstrating flexion in both knees, and was 
unable to tolerate ligament testing or McMurray's test on the 
left knee because it was too painful.  Ligament and 
McMurray's testing on the right knee was normal.  At the 
November 2004 VA examination, he demonstrated flexion to 45 
degrees and extension to 5 degrees, with no complaints of 
pain, in both the right and left knees.  Based on the 
foregoing, the Board finds that the service-connected knee 
disabilities warrant no more than a 10 percent rating under 
DC 5010.  In making this determination, the Board notes the 
veteran demonstrated flexion to 45 degrees and extension to 5 
degrees bilaterally at the November 2004 VA examination, 
which would warrant a 10 percent and noncompensable (zero 
percent) evaluation under DCs 5260 and 5261, respectively.  
However, the Board finds the preponderance of the evidence 
shows the veteran has never demonstrated flexion or extension 
which would warrant an evaluation higher than 10 percent.  

Under DC 5257, recurrent subluxation or lateral instability 
of the knee warrants a 10 percent disability rating when 
slight, a 20 percent disability rating when moderate, and a 
30 percent disability rating when severe.  The Board observes 
that the words "slight," "moderate," and "severe" are 
not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.  

In evaluating the veteran's claim under DC 5257, the Board 
notes that the May 2005 VA examination report shows the 
veteran's right knee ligaments were normal, but he was unable 
to tolerate ligament testing on the left knee because it was 
too painful.  In this regard, the veteran testified at his 
Travel Board hearing that he has instability in both his 
knees but that it is worse on the left than the right.  The 
veteran testified that he wears a brace on his left knee and, 
without the brace, he would experience instability, giving 
way, pain, swelling, and falling down.  He also testified 
that he experiences crepitus in his left knee with the brace.  

Based on the foregoing, the Board finds that the evidence is 
in approximate balance as to whether the veteran's service-
connected left knee disability more nearly approximates the 
level of disability contemplated by the 30 percent evaluation 
under Diagnostic Code 5257.  He experiences severe 
instability in his left knee manifested by pain, giving way, 
crepitus, and swelling.  In this regard, the Board finds it 
especially probative that the most recent evidence of record 
shows he was unable to tolerate ligament testing in his left 
knee because it was too painful.  We also consider the 
veteran's sworn testimony to be credible with regard to his 
left knee instability, especially since that testimony is 
supported by objective evidence showing he was prescribed a 
brace for his left knee in December 2006.  As a result, the 
Board finds that the veteran's service-connected left knee 
chondromalacia of the patella warrants a 30 percent 
disability evaluation under DC 5257, based upon the VA 
examination in May 2005.  

With respect to the right knee disability, the Board finds an 
increased evaluation is not warranted under DC 5257 because 
there is no evidence showing the veteran has manifested, or 
more nearly approximated, moderate or severe instability in 
his right knee.  As noted, the veteran testified that he has 
instability in his right knee but that it is not as bad as 
his left knee.  In addition, the May 2005 VA examination 
report shows the veteran's ligaments were normal on clinical 
evaluation.  See also November 2004 VA examination report.  
Therefore, the Board finds the preponderance of the evidence 
is against a finding that the veteran's right knee has any 
more than slight instability, and a disability evaluation 
higher than 10 percent is not warranted.  

The Board notes that the VA General Counsel has determined 
that a claimant who has service-connected instability of the 
knee and limitation of motion may be rated separately under 
DCs 5010 and 5003, which, as noted above, provide the 
criteria for arthritis due to trauma and degenerative 
arthritis, respectively.  See VAOPGCPREC 9-98 (Aug. 14, 
1998).  However, the Board again notes there is no X-ray 
evidence of record which shows the veteran has degenerative 
or traumatic arthritis associated with his right and/or left 
knee disabilities.  Even if the Board were to assume that the 
veteran has arthritis in his knees, the record shows that his 
limitation of motion is compensable under DCs 5260 and 5261, 
albeit not severe enough to warrant an increased evaluation 
under those codes.  Therefore, the Board finds DC 5010 and 
VAOPGCPREC 9-98 do not assist the veteran in obtaining a 
higher disability evaluation.  

In an effort to afford the veteran the highest possible 
disability rating, the Board has evaluated his service-
connected knee disabilities under all other appropriate 
diagnostic codes.  However, the veteran has never been 
diagnosed with or shown to have ankylosis of the knee, 
impairment of the tibia and fibula, or genu recurvatum 
(hyperextended knee).  Therefore, 38 C.F.R. § 4.71a, DCs 
5256, 5262, and 5263 are not for application.  

Under DC 5258, a 20 percent rating is warranted for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  In 
evaluating the veteran's claim, the Board initially notes 
that DC 5258 does not assist him in obtaining a higher 
disability evaluation for his service-connected left knee 
because the highest evaluation under that code is 20 percent.  
With regard to the veteran's service-connected right knee 
disability, the Board notes the November 2004 VA examination 
report shows the veteran complained of locking in his knees 
and he has consistently complained of pain; however, there 
was no objective evidence of effusion in his right knee at 
the November 2004 examination; nor is there any evidence 
showing the semilunar cartilage in his right knee is 
dislocated.  In this regard, the Board again notes that 
ligament testing at the November 2004 and May 2005 VA 
examinations was normal.  Therefore, the Board finds DC 5258 
is not for application in this case.  The Board has also 
considered DC 5259, which provides that symptomatic removal 
of semilunar cartilage warrants a 10 percent disability 
rating.  However, since the maximum evaluation under DC 5259 
is 10 percent, it would not assist the veteran in obtaining a 
higher rating and, therefore, is not for application.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and the 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require 
it to consider the veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
disability evaluation for a disability using the limitation-
of-motion diagnostic codes.  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

In evaluating the veteran's service-connected knee 
disabilities under the criteria of DeLuca, supra, the Board 
notes the May 2005 VA examination report shows the veteran 
complained of pain while demonstrating flexion in both knees 
and reported that he experiences flare-ups of pain with 
walking more than 25 yards or climbing two to three flights 
of stairs.  See November 2004 and May 2005 VA examination 
reports.  The May 2005 VA examiner diagnosed the veteran with 
right and left knee strain with severe decreased range of 
motion bilaterally.  The examiner also stated the veteran has 
function from resistance 28% in the right knee and function 
from flare-ups 90% and from resistance 36% in the left knee.  
It is not clear if the May 2005 examiner was estimating the 
veteran's additional functional loss due to pain; regardless, 
the Board notes that any functional limitation due to pain is 
contemplated in the 10 percent and 40 percent evaluations 
currently assigned to the veteran's right and left knee 
disabilities under DCs 5010 and 5257, respectively.  
Additional limitation of motion or functional impairment as 
to warrant higher ratings is not shown.  Therefore, an 
increased evaluation is not warranted based on application of 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Finally, in view of the Court's holding in Fenderson and 
Hart, supra, the Board has considered the extent to which the 
veteran should be assigned a "staged" rating for either of 
his service-connected knee disabilities, as the Court 
indicated can be done in this type of case.  As to the right 
knee, upon reviewing the longitudinal record in this case, we 
find that, at no time since the filing of the veteran's claim 
for service connection, in September 1994, has that service-
connected disability been more disabling than as currently 
rated under this decision.  His complaints of pain and 
functional impairment and the objective findings have been 
relatively consistent throughout the appeal period, and are 
adequately reflected by the 10 percent disability evaluation 
assigned throughout.  As to the left knee, the similar 
findings supported the 10 percent evaluation initially 
assigned, and the increase to 30 percent for that knee should 
be assigned by the RO effective from May 5, 2005, the date on 
which VA examination findings have been herein determined to 
support that higher disability rating.


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for service-connected right knee chondromalacia of 
the patella is denied.  

Entitlement to disability evaluation of 30 percent for 
service-connected left knee chondromalacia of the patella is 
granted, effective from May 5, 2005, subject to the statutes 
and regulations pertaining to the payment of monetary 
benefits.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


